Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-9, 11-13, and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or render obvious an intraoral suction device with a rigid dental splint, an aperture in the splint, an elastic membrane covering the aperture to define a sealed wound treatment area on an inside of the dental splint, a suction channel and the elastic membrane elastically deformable so that it would enter into the aperture as recited in independent claim 1. Further the prior art fails to teach or render obvious a dental splint with an aperture with an elastic membrane for sealing the aperture such that the elastic membrane is elastically deformable so that the elastic membrane enters into the aperture, a lining that is provided at portions that are configured to come into contact with a gingiva or mucosa of a patient, and an obturator plug at least partially covered by the lining for closing the aperture and inside of the dental splint as per independent claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW P SAUNDERS/Examiner, Art Unit 3772                                                                                                                                                                                                        02/10/2021
/EDWARD MORAN/Primary Examiner, Art Unit 3772